DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first of the plurality of mobile racks" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 1 is objected to because of the following informality: “along floor” in line 3 should be amended to recite –along the floor--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Smith et al., U.S. Patent Application Publication No. 2017/0303478 A1 (hereinafter Smith).
Re Claim 10, Smith discloses a lighting system for use in cultivating a plurality of plants supported on a plurality of mobile racks (12) that are movable along a floor (see Rem. filed 11/17/2021 at 6, indicating that the mobile racks are not positively recited in claim 10), the lighting assembly comprising:
An overhead lighting track (26; see figures 1, 2, and 4 and paragraphs [0023]-[0025]) including a plurality of spaced rails (26 are spaced rails; see id.) supported above the plurality of mobile racks (see id.) such that the plurality of mobile racks are movable along the floor relative to and beneath the overhead lighting track (see figure 1 and paragraphs [0023]-[0025]; see also 
A lighting frame (38 and other portions of assembly 14 forming frame for 36) including a plurality of vertical frame members (40, 38 form vertical frame members, and/or some of the 36 form vertical frame members; see figures 2, 4, and 13 and paragraph [0028]) that are joined to each other by at least a pair of cross supports (30 and/or horizontal frame members of 38; see id. and paragraph [0025]);
A plurality of lighting fixtures (36) supported on the cross supports of the lighting frame (see figures 2, 4, and 13 and paragraphs [0025]-[0026], [0028], and [0030]); and
A plurality of trolleys (32; see figures 2 and 4 and paragraphs [0025]-[0026]), wherein each of the plurality of trolleys supports one of the vertical frame members of the lighting frame (see id.) such that the lighting frame moves along with movement of the plurality of trolleys along the overhead lighting track. See id.
Re Claim 11, Smith discloses that each of the plurality of trolleys is supported for movement along lone of the plurality of spaced rails. See figures 2 and 4 and paragraph [0026].
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith.
	Re Claim 1, Smith discloses a system for cultivating plants, the system comprising:
A plurality of mobile racks (12 or trough supporting each of the 12; see figures 1 and 12, illustrating rollers on the lower ends of the frame supporting 12) each supported on a floor (see id.), each of the mobile racks being configured to receive and support a planting structure adapted to receive a plurality of plants (see id. and paragraphs [0003]-[0004], [0022], and [0030]-[0031]), wherein each of the plurality of mobile racks are movable along a movement axis (see figures 1 and 12, illustrating rollers that would allow movement along any movement axis spanning 360 degrees; see also paragraph [0033]) and include a rack frame (see figures 1 and 12);
An overhead lighting track (26; see figures 1, 2, and 4 and paragraphs [0023]-[0025]) supported above the plurality of mobile racks (see id.) such that the plurality of mobile racks are movable beneath the overhead lighting track (see 
A lighting assembly (14) supported below the overhead lighting track (see figures 1 and 4 and paragraph [0028]) and moveable along the overhead lighting track independent of the movement of the mobile racks along the floor (see paragraph [0033]), the lighting assembly including at least one lighting fixture (36) operable to create a source of light directed at the plurality of plants. See id. and paragraph [0022].
As discussed above, Smith discloses that each of the plurality of racks (12) are mobile racks independently movable relative to each other along the floor along a movement axis. See figures 1 and 12.
However, in the event Smith does not expressly disclose such features, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the racks of Smith to be mobile and independent movable relative to each other along the floor, and movable along a movement axis, in order to allow versatility in the system by allowing the growing racks to be movable if desired, for example to accommodate longer or larger growing plants or to move the racks for harvesting.
Re Claim 2, Smith discloses that the overhead lighting track includes a plurality of spaced rails (26 are spaced rails; see figures 1 and 12) that each extend parallel to the movement axis of the plurality of mobile racks. See id.
Re Claim 3, Smith discloses that the lighting assembly includes a lighting frame (38 and other portions of assembly 14 forming frame for 36) supported for movement along the overhead lighting track by a plurality of trolleys (32; see figures 2 and 4 and See id.
Re Claim 5, Smith discloses that a distance between the lighting assembly and at least one of the plurality of mobile racks is adjustable. See paragraphs [0030] and [0033].
Re Claim 7, Smith discloses that the lighting assembly is movable along the movement axis. See id.
Re Claim 15, Smith discloses a method of cultivating a plurality of plants (see, e.g., paragraph [0004]) supported on a plurality of mobile racks (12 or trough supporting each of the 12; see figures 1 and 12, illustrating rollers on the lower ends of the frame supporting 12), the method comprising:
Positioning an overhead lighting track (26; see figures 1, 2, and 4 and paragraphs [0023]-[0025]) above the plurality of mobile racks (see id.), wherein the plurality of mobile racks are each supported on and movable on a floor (see id.) along a movement axis (see figures 1 and 12, illustrating rollers that would allow movement along any movement axis spanning 360 degrees; see also paragraph [0033]) relative to the overhead lighting track (see id.);
Mounting a lighting assembly (14) to the overhead lighting track (see figures 1, 2, and 4 and paragraph [0028]) such that the lighting assembly extends below the overhead lighting track (see id.); and
Selectively moving the lighting assembly along the overhead lighting track to adjust a distance between the lighting assembly and at least one of the plurality of mobile racks. See paragraphs [0022], [0030], and [0033].
See figures 1 and 12.
However, in the event Smith does not expressly disclose such features, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the racks of Smith to be mobile and supported on and movable on the floor along a movement axis relative to the overhead lighting track, in order to allow versatility in the system by allowing the growing racks to be movable if desired, for example to accommodate longer or larger growing plants or to move the racks for harvesting.
Re Claim 17, Smith discloses that the overhead lighting track includes a plurality of spaced rails (26 are spaced rails; see figures 1 and 12) that each extend parallel to the movement axis of the plurality of mobile racks. See id.
Re Claim 18, Smith discloses that the lighting assembly includes a lighting frame (38 and other portions of assembly 14 forming frame for 36) supported for movement along the overhead lighting track by a plurality of trolleys (32; see figures 2 and 4 and paragraph [0026]), wherein each of the plurality of trolleys is supported for movement along one of the plurality of spaced rails. See id.
Claim Rejections - 35 USC § 103
Claims 4, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 3, 10, and 18 above, and further in view of Croker, U.S. Patent No. 5,439,281.
Re Claim 4, Smith does not expressly teach a bumper as claimed.
see figure 1 and Abstract), wherein the assembly includes a frame (18, 20, 22) supported for movement along the track by a trolley (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the trolley is supported for movement along one of a plurality of spaced rails (rails of 24; see id. and figure 6), teaches that it is known in the art to have the trolley include a bumper (44) formed from a cushioning material. See 3:32-35.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the trolleys of Smith to include a bumper, as taught by Croker, in order to cushion contact between adjacent mobile racks or lighting assemblies during movement. See Croker at 3:32-35. Although Smith as modified by Croker does not expressly teach that the cushioning material is a resilient material—it is noted, however, that Applicant’s material of the bumper is similarly disclosed as providing a cushioning effect (see Spec. at paragraph [0031])—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of the bumper of Smith as modified by Croker to be resilient, a known, conventional type of material for a bumper, which must be strong and durable enough to withstand repeated strikes. Such a modification amounts to merely changing the material of the bumper, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
see figures 1, 4, and 7), but does not expressly teach a bumper.
Croker, similarly directed to a system comprising an assembly (14) supported along a track (24) including a plurality of spaced rails (rails of 24; see figures 3-6, 3:20-32, and 4:16-26); and a trolley (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the trolley supports the assembly for movement along the track (see id.), teaches that it is known in the art to have the trolley include a first side edge and a second side edge (see figures 4 and 5) and a bumper (44) mounted to each of the first and second side edges. See id. and 3:32-35.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first and second side edges of Smith to each include a mounted bumper, as taught by Croker, in order to cushion contact between adjacent mobile racks or lighting assemblies during movement. See Croker at 3:32-35. 
Re Claim 13, Smith as modified by Croker teaches that the bumper is formed from a cushioning material. See id. Although Smith as modified by Croker does not expressly teach that the cushioning material is a resilient material—it is noted, however, that Applicant’s material of the bumper is similarly disclosed as providing a cushioning effect (see Spec. at paragraph [0031])—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of the bumper of Smith as modified by Croker to be resilient, a known, conventional type of material for a bumper, which must be strong and durable enough to withstand repeated strikes. Such a modification amounts to merely changing the material of the bumper, In re Leshin, 125 USPQ 416.
Re Claim 19, Smith does not expressly teach a bumper as claimed.
Croker, similarly directed to a method comprising positioning a track (24); mounting an assembly (14) to the track (see figure 1 and Abstract), and selectively moving the assembly along the track to adjust the distance between the assembly and another assembly (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the assembly is supported for movement along the track by a trolley (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the trolley supported for movement along one of a plurality of spaced rails (rails of 24; see id. and figure 6), teaches that it is known in the art to have the trolley include a bumper (44) formed from a cushioning material (see 3:32-35), and wherein the bumper contacts the another assembly upon movement of the another assembly into contact with the assembly. See id.; the claimed “wherein” clause necessarily follows from the feature of the bumper, i.e., expresses the intended result of the process step, and does not give “meaning and purpose to the manipulative steps.” See Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002); Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the trolleys of Smith to include a bumper, wherein the bumper contacts a first of the plurality of mobile racks upon movement of see Smith at figure 1), as taught by Croker, in order to cushion contact between adjacent mobile racks or lighting assemblies during movement. See Croker at 3:32-35. Although Smith as modified by Croker does not expressly teach that the cushioning material is a resilient material—it is noted, however, that Applicant’s material of the bumper is similarly disclosed as providing a cushioning effect (see Spec. at paragraph [0031])—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of the bumper of Smith as modified by Croker to be resilient, a known, conventional type of material for a bumper, which must be strong and durable enough to withstand repeated strikes. Such a modification amounts to merely changing the material of the bumper, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Claims 6 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1 and 15 above, and further in view of Miyazaki et al., U.S. Patent Application Publication No. 2004/0004051 A1 (hereinafter Miyazaki).
Re Claim 6, Smith teaches that the mobile racks are movable along the floor and into contact with the lighting assembly (see rejection of claim 1 above; Smith at figures 1 and 12 and paragraphs [0030] and [0033]), but does not expressly teach to move the lighting assembly along the overhead lighting track to adjust the position of the lighting assembly relative to at least one of the mobile racks.
see, e.g., Abstract and figure 1), wherein each of the racks are moveable along a track (see paragraph [0045]), teaches that it is known in the art to have the mobile racks movable along the floor (see id. and figure 1) and into contact with an adjacent of the mobile racks (see figures 1 and 2 and paragraphs [0050]-[0052] and [0055]-[0057]) to move the adjacent of the mobile racks along the track to adjust the position of the adjacent of the mobile racks relative to at least one of the other mobile racks. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Smith to have the mobile racks movable along the floor  and into contact with the lighting assembly, i.e., an adjacent structure, to move the lighting assembly along the overhead lighting track to adjust the position of the lighting assembly relative to at least one of the mobile racks, as taught by Miyazaki, in order to prevent the motors of the lighting assembly and the one or more of the mobile racks from needing to be motorized to move both structures, thereby simplifying the circuit configuration. See Miyazaki at paragraphs [0054]-[0055]; Smith at paragraph [0031] (“moving the light trolleys 14…by a motorized or manual pulley system” (emphasis added)). Alternatively, even were Smith’s movement by hand, combining the teachings of Smith and Miyazaki would have been obvious to an ordinarily skilled artisan at the time of Applicant’s invention, in order to obviate the need to separately move each of the lighting assembly and the one or more of the mobile racks.
Re Claim 16, Smith does not expressly teach the claim limitations.
see, e.g., Abstract and figure 1) along a track (see paragraph [0045]), teaches that it is known in the art to have the method comprise the steps of: moving the first of the plurality of mobile assemblies into contact with another of the assemblies (e.g., 4; see paragraphs [0050]-[0051] and [0055], noting “push” and “force” discussed as being applied to the another of the assemblies by the first of the assemblies); and further moving the first of the assemblies such that the another of the assemblies moves along the track with the movement of the first of the assemblies. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Smith to have the steps of: moving a first of the plurality of mobile racks into contact with the lighting assembly, and further moving the first of the plurality of mobile racks such that the lighting assembly moves along the overhead lighting track with the movement of the first of the plurality of mobile racks, as taught by Miyazaki, in order to prevent the motors of the lighting assembly and the one or more of the mobile racks from needing to be motorized to move both structures, thereby simplifying the circuit configuration. See Miyazaki at paragraphs [0054]-[0055]; Smith at paragraph [0031] (“moving the light trolleys 14…by a motorized or manual pulley system” (emphasis added)). Alternatively, even were Smith’s movement by hand, combining the teachings of Smith and Miyazaki would have been obvious to an ordinarily skilled artisan at the time of Applicant’s invention, in order to obviate the need to separately move each of the lighting assembly and the one or more of the mobile racks.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 10 above, and further in view of Gru et al., WO 2018/037188 A1 (hereinafter Gru; English-language translation provided on PTO-892).
Re Claim 14, Smith does not expressly teach whether each of the lighting fixtures includes a plurality of light emitting diode (LED) light bars.
Gru, similarly directed to a lighting assembly (40) for use in cultivating a plurality of plants supported on a plurality of mobile racks (30 or 302; see Abstract and translation at paragraphs [0059]-[0061]), comprising an overhead lighting track including a plurality of spaced rails (51; see figure 1) such that the mobile racks are movable relative to the overhead lighting track (see Abstract and translation at paragraphs [0067] and [0069]-[0071]), and wherein the lighting assembly is supported for movement along the overhead lighting track (see id.), teaches that it is known in the art to have a plurality of lighting fixtures (41; or 411, 412; see paragraph [0065]) supported on a lighting frame (frame of 40 or frame supporting 40; see figures 1 and 5 and translation at paragraphs [0065]-[0067]), wherein each of the lighting fixtures includes a plurality of LED light bars (42 “LED tubes”). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the lighting fixtures of Smith to include a plurality of LED light bars, as taught by Gru, in order to use a desired type of LED light that emits a more uniform light for uniform irradiation of all of the plants, and to have a plurality of the light bars for illuminating a larger area.
Response to Arguments
See Rem. 6-11. As to Applicant’s arguments that Heidl teaches “lighting elements [ ] described as being in a fixed relationship with the rack” (Rem. 8, citing Heidl at figure 2 and 7:22-35), Applicant’s attention is directed to Heidl at column 8, lines 31-40, discussing a separate embodiment in which the lighting elements are movable with respect to the mobile racks.
Applicant’s arguments with respect to the previously-presented 103 rejections refer only to their arguments proffered with respect to claims 1, 10, and 15. See Rem. 11. Accordingly, Applicant’s contentions are unpersuasive for the same reasons as discussed above with respect to claims 1, 10, and 15, namely that Applicant’s arguments are directed to McNamara, rather than Smith.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642